Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This action is in response to the AFCP 2.0 request filed on February 24, 2021 after an interview conducted on February 16, 2021 between Examiner and Attorney of Record, George Kaplan. The amendment to the claims as discussed during the interview places the case in a condition for allowance as it overcomes all prior art of record. Claims 29, 31-37, 44, and 45 are hereby allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding Claim 29, modified Lindstrom as previously presented discloses a dye-sensitized solar cell comprising an active layer disposed above both the first and second electrodes of the cell and additionally having an insulating layer disposed between the electrodes (see Fig. 1a, 1b). Examiner notes, Lindstrom as previously presented is Applicant’s own work and is now patent no. 9607773 as issued on March 28, 2017. Modified Lindstrom as presented previously does not render obvious the substitution of a dye-sensitized solar cell configuration for a p-n junction solid semiconductor solar cell, as would be required by the claimed “the semiconducting material of the grains is one or more of the following semiconductor materials: silicon, CdTe, CIGS, CIS, GaAs, and perovskite” as now indicated in Claim 29 at least in part because modified Lindstrom requires an electrolyte to penetrate the porous insulator material disposed between the electrodes of the solar cell and substitution of the semiconductor would eliminate the need for the electrolyte and thereby the porous insulator for penetration therethrough. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721